DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 04/22/2022 is/are being considered by the examiner.
Claims 1-15, 19-23 are pending:
Claims 16-18 are canceled


Response to Arguments

Applicant’s arguments and/or amendments, with respect to drawing objection have been fully considered and are persuasive. The drawing objections of record has been withdrawn. 


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
Monolithic
Explicit definition provided in Para41 “apparatus which is formed as a single unitary body … [as in] cast, machined, additively manufactured … as a unitary body”
Integral
1c “formed as a unit with another part”, 2 “composed on constituent parts”
https://www.merriam-webster.com/dictionary/integral
Portal
Understood to mean aperture or hole in light of the specification
Embed
1b “to make something an integral part of”
https://www.merriam-webster.com/dictionary/embed


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “a waveguide configured with the case wall as a monolithic body” in combination with the remaining limitations of the claim.
Claim 19
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “at least the wall and the waveguide configured together as a monolithic body” in combination with the remaining limitations of the claim.
Claim 21
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the waveguide configured with the turbine engine component in a monolithic body” in combination with the remaining limitations of the claim.
Claims 2-15, 20, 22, 23 would be allowable based on dependency from their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745          

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745